UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam International Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2011 Date of reporting period: March 31, 2011 Item 1. Schedule of Investments: Putnam International Equity Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (99.7%)(a) Shares Value Australia (3.2%) CSL, Ltd. 189,142 $7,004,712 National Australia Bank, Ltd. 514,170 13,776,427 Qantas Airways, Ltd. (NON) 4,722,166 10,670,065 Telstra Corp., Ltd. 4,977,229 14,548,092 Belgium (1.4%) Anheuser-Busch InBev NV 354,542 20,236,871 Brazil (0.7%) Petroleo Brasileiro SA ADR (Preference) 292,824 10,406,965 Canada (3.5%) Agrium, Inc. 122,160 11,290,373 National Bank of Canada 189,931 15,448,192 Nexen, Inc. 955,392 23,837,953 China (6.7%) Changyou.com, Ltd. ADR (NON) (S) 134,265 4,323,333 China Construction Bank Corp. 12,376,000 11,598,025 China Mobile, Ltd. 1,438,000 13,244,980 China National Materials Co., Ltd. 8,124,000 7,310,451 China Power New Energy Development Co., Ltd. (NON) 38,392,000 3,257,324 China Shanshui Cement Group, Ltd. 7,222,000 6,740,160 China WindPower Group, Ltd. (NON) 69,160,000 7,379,200 Industrial and Commercial Bank of China, Ltd. 22,241,000 18,469,837 PCD Stores, Ltd. 25,184,000 6,895,735 Perfect World Co., Ltd. ADR (NON) 188,700 3,996,666 Ping An Insurance (Group) Co. of China, Ltd. 1,366,500 13,851,205 Denmark (1.0%) Pandora A/S (NON) (S) 277,567 14,194,082 Finland (0.7%) Fortum OYJ 294,541 10,021,580 France (13.6%) Arkema 137,150 12,482,159 AXA SA 640,656 13,414,464 BNP Paribas SA 361,223 26,473,593 Christian Dior SA 193,654 27,315,587 Sanofi-Aventis 550,066 38,645,973 Schneider Electric SA 71,321 12,214,294 Societe Generale 181,284 11,803,273 Technip SA 154,354 16,494,077 Total SA 633,114 38,618,845 Germany (11.8%) Allianz SE 149,649 21,044,772 BASF SE 270,314 23,426,939 Biotest AG (Preference) 78,319 5,129,323 Deutsche Post AG 1,508,315 27,244,748 Henkel AG & Co. KGaA 231,431 14,365,011 Kabel Deutschland Holding AG (NON) 350,070 18,592,172 Metro AG 262,321 17,960,518 MTU Aero Engines Holding AG 258,136 17,540,184 Porsche Automobil Holding SE (Rights) (NON) (S) 333,175 2,894,107 Porsche Automobil Holding SE (Preference) (S) 333,175 21,863,114 Hong Kong (1.2%) Henderson Land Development Co., Ltd. 1,633,000 11,314,912 Longtop Financial Technologies Ltd. ADR (NON) (S) 215,400 6,767,868 Ireland (2.9%) Covidien PLC (S) 204,409 10,617,003 Kerry Group PLC Class A 318,358 11,876,254 WPP PLC 1,541,006 19,026,371 Israel (0.9%) Teva Pharmaceutical Industries, Ltd. ADR 256,100 12,848,537 Italy (1.0%) Fiat SpA 1,581,351 14,349,368 Japan (20.2%) Aisin Seiki Co., Ltd. 374,100 13,004,343 Inpex Holdings, Inc. 2,261 17,172,496 Japan Tobacco, Inc. 8,807 31,854,881 Kyocera Corp. 75,500 7,660,869 Lawson, Inc. 159,900 7,717,850 Mitsubishi Electric Corp. 1,435,000 16,961,603 Mitsubishi Tanabe Pharma 867,400 14,094,728 Mitsui & Co., Ltd. 1,463,500 26,264,787 Nintendo Co., Ltd. 26,000 7,032,017 Nippon Telegraph & Telephone (NTT) Corp. 458,400 20,608,137 Nissan Motor Co., Ltd. 2,305,500 20,479,767 NTT DoCoMo, Inc. 9,567 16,835,525 ORIX Corp. (S) 321,310 30,127,647 Sankyo Co., Ltd. 275,500 14,143,085 Sumitomo Heavy Industries, Ltd. 2,147,000 14,032,511 Sumitomo Mitsui Financial Group, Inc. 559,100 17,402,896 Toyo Suisan Kaisha, Ltd. 770,000 16,738,325 Netherlands (1.4%) ING Groep NV (NON) 1,609,561 20,413,204 Russia (3.0%) Mobile Telesystems ADR (S) 363,700 7,721,351 Sberbank OJSC (NON) (FWC) 5,573,355 20,944,668 Synergy Co. (NON) (FWC) 140,493 5,535,424 Uralkali GDR 212,757 8,823,033 South Korea (2.2%) KEPCO Engineering & Construction Co., Inc. 111,162 7,428,027 Samsung Electronics Co., Ltd. 9,525 8,092,712 Shinhan Financial Group Co., Ltd. 358,580 16,295,376 Spain (2.0%) Banco Santander Central Hispano SA 1,734,767 20,180,631 Criteria Caixacorp SA 1,249,111 8,828,203 Sweden (0.8%) Volvo AB Class B (NON) (S) 631,737 11,130,958 Switzerland (1.6%) Actelion NV (NON) 118,420 6,829,811 Syngenta AG 51,861 16,893,663 Taiwan (1.2%) Taiwan Semiconductor Manufacturing Co., Ltd. 2,950,000 7,082,448 Wistron Corp. 6,736,000 10,674,429 United Kingdom (16.2%) Barclays PLC 3,578,625 15,957,512 BG Group PLC 1,079,672 26,903,662 Britvic PLC 733,544 4,661,014 Cairn Energy PLC (NON) 2,952,408 21,918,968 Centrica PLC 2,104,280 10,997,535 GlaxoSmithKline PLC 872,756 16,678,810 Kingfisher PLC 1,800,116 7,111,591 Reckitt Benckiser Group PLC 416,581 21,430,315 Rio Tinto PLC 557,996 39,256,700 Schroders PLC 272,057 7,587,826 Telecity Group PLC (NON) 1,076,574 8,795,137 Tullow Oil PLC 446,931 10,397,210 Vedanta Resources PLC 339,218 12,965,256 Xstrata PLC 1,270,824 29,747,654 United States (2.5%) ACE, Ltd. 181,200 11,723,640 First Solar, Inc. (NON) (S) 51,800 8,331,512 Tyco International, Ltd. 350,118 15,674,783 Total common stocks (cost $1,207,021,764) SHORT-TERM INVESTMENTS (5.9%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 83,752,430 $83,752,430 SSgA Prime Money Market Fund 0.11% (i) (P) 50,000 50,000 U.S. Treasury Bills, for effective yields ranging from 0.15% to 0.18%, November 17, 2011 (SEGSF) $1,448,000 1,446,490 U.S. Treasury Bills, for effective yields ranging from 0.20% to 0.21%, October 20, 2011 (SEGSF) 146,000 145,835 Total short-term investments (cost $85,394,873) TOTAL INVESTMENTS Total investments (cost $1,292,416,637)(b) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $462,284,098) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 4/20/11 $5,208,905 $5,090,236 $118,669 British Pound Buy 4/20/11 7,450,694 7,569,637 (118,943) Canadian Dollar Sell 4/20/11 11,124,561 11,046,995 (77,566) Euro Sell 4/20/11 12,462,302 12,088,044 (374,258) Norwegian Krone Sell 4/20/11 2,793,686 2,765,548 (28,138) Swedish Krona Buy 4/20/11 3,558,986 3,543,700 15,286 Swiss Franc Buy 4/20/11 15,515,183 15,289,373 225,810 Barclays Bank PLC British Pound Sell 4/20/11 2,171,888 2,194,174 22,286 Canadian Dollar Buy 4/20/11 8,807,413 8,723,298 84,115 Euro Sell 4/20/11 10,622,897 10,307,395 (315,502) Hong Kong Dollar Buy 4/20/11 4,441,643 4,431,690 9,953 Japanese Yen Sell 4/20/11 9,808,001 9,974,573 166,572 Norwegian Krone Buy 4/20/11 9,353,881 9,266,978 86,903 Singapore Dollar Buy 4/20/11 7,112,772 7,077,506 35,266 Swedish Krona Buy 4/20/11 939,282 936,920 2,362 Swiss Franc Buy 4/20/11 9,262,659 9,123,139 139,520 Citibank, N.A. Australian Dollar Buy 4/20/11 5,423,968 5,301,018 122,950 British Pound Sell 4/20/11 789,982 802,686 12,704 Danish Krone Buy 4/20/11 2,741,250 2,691,977 49,273 Euro Sell 4/20/11 13,734,427 13,323,320 (411,107) Hong Kong Dollar Buy 4/20/11 197,777 197,555 222 Norwegian Krone Sell 4/20/11 1,027,103 1,017,247 (9,856) Singapore Dollar Buy 4/20/11 10,946 10,896 50 Swedish Krona Buy 4/20/11 10,289,971 10,256,418 33,553 Swiss Franc Buy 4/20/11 7,514,096 7,403,859 110,237 Credit Suisse AG Australian Dollar Buy 4/20/11 4,072,037 3,980,645 91,392 British Pound Buy 4/20/11 6,471,329 6,574,516 (103,187) Canadian Dollar Sell 4/20/11 4,629,343 4,599,658 (29,685) Euro Sell 4/20/11 9,190,213 8,912,084 (278,129) Japanese Yen Sell 4/20/11 8,749,630 8,895,886 146,256 Norwegian Krone Buy 4/20/11 1,513,053 1,497,894 15,159 Swedish Krona Buy 4/20/11 4,969,653 4,949,168 20,485 Swiss Franc Buy 4/20/11 4,283,057 4,221,130 61,927 Deutsche Bank AG Australian Dollar Buy 4/20/11 948,907 927,065 21,842 Euro Sell 4/20/11 1,030,788 999,796 (30,992) Swedish Krona Buy 4/20/11 2,951,160 2,935,889 15,271 Swiss Franc Buy 4/20/11 4,674,659 4,606,920 67,739 Goldman Sachs International Australian Dollar Buy 4/20/11 3,859,352 3,771,615 87,737 British Pound Buy 4/20/11 4,201,296 4,268,496 (67,200) Euro Sell 4/20/11 1,545,118 1,498,868 (46,250) Japanese Yen Sell 4/20/11 3,068,556 3,120,784 52,228 Norwegian Krone Buy 4/20/11 1,274,532 1,260,588 13,944 Swedish Krona Buy 4/20/11 6,455,694 6,427,815 27,879 HSBC Bank USA, National Association Australian Dollar Sell 4/20/11 2,309,736 2,257,696 (52,040) British Pound Sell 4/20/11 267,450 270,013 2,563 Euro Sell 4/20/11 5,236,563 5,080,705 (155,858) Hong Kong Dollar Buy 4/20/11 2,353,569 2,350,967 2,602 Norwegian Krone Sell 4/20/11 4,090,687 4,048,833 (41,854) Swiss Franc Buy 4/20/11 4,936,490 4,862,134 74,356 JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/20/11 8,659,233 8,462,711 196,522 British Pound Buy 4/20/11 6,022,045 6,118,106 (96,061) Euro Sell 4/20/11 9,413,378 9,131,744 (281,634) Hong Kong Dollar Sell 4/20/11 4,286,653 4,281,937 (4,716) Japanese Yen Sell 4/20/11 7,780,357 7,913,413 133,056 Norwegian Krone Buy 4/20/11 9,588,201 9,494,097 94,104 Singapore Dollar Buy 4/20/11 19,437,178 19,349,586 87,592 Swedish Krona Buy 4/20/11 3,488,593 3,476,245 12,348 Swiss Franc Buy 4/20/11 9,211,035 9,072,975 138,060 Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/20/11 5,432,451 5,301,127 131,324 British Pound Sell 4/20/11 446,875 451,624 4,749 Euro Sell 4/20/11 11,703,372 11,347,866 (355,506) Israeli Shekel Buy 4/20/11 4,669,410 4,494,897 174,513 Japanese Yen Sell 4/20/11 19,703,621 20,041,205 337,584 Swedish Krona Buy 4/20/11 6,345,806 6,320,348 25,458 Swiss Franc Buy 4/20/11 6,669,992 6,572,704 97,288 State Street Bank and Trust Co. Australian Dollar Buy 4/20/11 3,300,021 3,223,947 76,074 Canadian Dollar Sell 4/20/11 1,832,852 1,820,073 (12,779) Euro Sell 4/20/11 220,042 220,410 368 Israeli Shekel Buy 4/20/11 4,669,382 4,495,155 174,227 Norwegian Krone Sell 4/20/11 374,312 370,502 (3,810) Swedish Krona Sell 4/20/11 5,812,355 5,791,845 (20,510) UBS AG Australian Dollar Buy 4/20/11 998,561 975,706 22,855 British Pound Buy 4/20/11 7,076,746 7,184,287 (107,541) Euro Sell 4/20/11 5,774,600 5,601,996 (172,604) Israeli Shekel Sell 4/20/11 11,205,637 10,782,095 (423,542) Norwegian Krone Buy 4/20/11 368,645 364,507 4,138 Swedish Krona Buy 4/20/11 4,237,157 4,217,227 19,930 Swiss Franc Buy 4/20/11 7,857,893 7,742,612 115,281 Westpac Banking Corp. Australian Dollar Buy 4/20/11 1,252,107 1,223,394 28,713 British Pound Buy 4/20/11 6,606,901 6,712,456 (105,555) Canadian Dollar Sell 4/20/11 3,998,510 3,972,951 (25,559) Euro Sell 4/20/11 3,228,933 3,132,032 (96,901) Japanese Yen Sell 4/20/11 9,702,196 9,868,971 166,782 Total Key to holding's abbreviations ADR American Depository Receipts GDR Global Depository Receipts OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2010 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $1,455,995,213. (b) The aggregate identified cost on a tax basis is $1,313,515,966, resulting in gross unrealized appreciation and depreciation of $253,995,666 and $40,146,653, respectively, or net unrealized appreciation of $213,849,013. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitments, in part or in entirety. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $80,294,278. The fund received cash collateral of $83,752,430 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $7,432 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $294,659,593 and $308,202,227, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (i) Security purchased with cash or security, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,386,954 to cover certain derivatives contracts. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The fund had the following industry concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Commercial banks 13.0% Oil, gas, and consumable fuels 10.3 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Managementdoes not believe accurately reflects the security's fair value, the security will be valued at fair value by
